DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2016/0100523 A1).
Regarding claim 1, Anderson discloses electric powered mower unit (100) comprising a frame (102) provided with connecting points (fig. 1) arranged for attaching the mower unit (100) to a tool-carrier (110) provided with an electrical power unit, several cutting modules (120), each cutting module (120) being suspended vertically displaceable and non-rotatable in a cutting module guide (310 provided in the frame (102), characterized in that each cutting module (120) comprises a cutting disc (302, 304) and an electric motor (312) powered by the electrical power unit, said cutting disc (302, 304) being attached to a motor driving shaft (322), and an actuator (308) forming a link between the cutting module (120) and the frame (102).
Regarding claim 6, wherein the rotation speed, direction of rotation and angle of rotation of the motors (312) of all cutting modules (120) is synchronized.
Regarding claim 7, wherein the rotation speed (paragraph [0034], lines 13-14) is individually settable for each motor (312).
Regarding claim 8, wherein the direction of rotation is individually settable for each motor (312) by the controller (314).
Regarding claim 9, wherein the cutting modules (120) are arranged in two rows (right and left) transversely to a working direction of the mower unit (100)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2016/0100523 A1) in view of Becke et al. (US 2019/0075724 A1).
Regarding claim 2, Anderson discloses all the limitations as applied to claim 1 above, but is silent as to a spring actuator.
Becke discloses a spring arrangement provided in each slide rail/guide/track to assist with movement of the legs ([0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson by using springs as taught by Becke to assist with movement of parts.
Regarding claim 3, it would have been an optional design choice to make the actuator a hydraulic cylinder or an electric operated actuator.
Regarding claim 4, wherein a mower control system (314) is arranged to set a cutting height (see figure 2) of each cutting module (120) in accordance with the level of a ground adjacent the respective cutting module (120) relative the level of the frame (102) by processing of input from a ground sensing means (Becke 50, 52, 54) or a  satellite-based  positioning system antenna  or a combination thereof.
Regarding claim 5, wherein the ground sensing means is an adjustable skid (50, 52, 54).
Regarding claim 11, wherein the tool-carrier (110) is autonomous (Becke, [0146]) and is arranged for automatic docking at an electric charger
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2016/0100523 A1) in view of Lees (US 6,131,378).
Anderson discloses all the limitations as applied to claim 1 above, but is silent as to a foldable sections.
Lees discloses lawn mower with foldable sections (figs. 3 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson by using a foldable lawn mower to adjust the overall length of the lawn mower .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose Gang Mowers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747